 

Exhibit 10.1 

 

September 23, 2013

 

Ocwen Financial Corporation

1661 Worthington Road, Suite 100

West Palm Beach, FL 33409

Attention: John V. Britti, Chief Financial Officer

 

Re:Share Repurchase

 

Dear John:

 

The undersigned holders (the “Holders”) of shares of Series A Perpetual
Convertible Preferred Stock of Ocwen Financial Corporation (the “Company”)
hereby give notice that they wish to convert the number of shares set forth
opposite such Holders’ respective names on Schedule 1 attached hereto (such
shares, the “Preferred Shares”) into shares of common stock, $.01 par value (the
“Common Stock”), of the Company. The Company hereby accepts such conversion
notice and shall issue to the Holders the number of shares of Common Stock set
forth opposite such Holders’ respective names on Schedule 1 (such shares, the
“Common Shares”) and to pay the cash adjustment in lieu of issuing fractional
shares set forth on Schedule 1.

 

The Holders hereby agree to sell, and the Company hereby agrees to purchase, the
Common Shares.

 

On the date hereof, the Company shall pay (i) the purchase price for the Common
Shares, and (ii) the cash adjustment in lieu of issuing fractional shares, each
as reflected on Schedule 1 (together, the “Purchase Price”). The Company is
hereby authorized to send an instruction letter to its stock transfer agent
instructing such agent to reflect the transactions contemplated herein upon the
Company’s records. The Purchase Price shall be paid by wire transfer of
immediately available funds in the amounts and to the bank accounts as set forth
on Schedule 2 attached hereto.

 

Each Holder represents and warrants that it has full legal and beneficial
ownership of the Preferred Shares set forth opposite such Holder’s name on
Schedule 1, free and clear of all liens or encumbrances of any kind whatsoever
(“Liens”), and that, assuming due and proper issuance of the Common Shares set
forth opposite such Holder’s name on Schedule 1 as provided herein, good and
valid title to the Common Shares set forth opposite such Holder’s name on
Schedule 1 shall be transferred to the Company free and clear of all Liens.

 

 

This letter agreement shall be governed by the laws of the State of New York.
This letter agreement represents the entire agreement among the parties hereto.
This letter agreement may only be amended or modified in a writing signed by the
parties hereto. This letter agreement may be executed in counterparts, each of
which shall be deemed an original and all of which taken together shall
constitute this letter agreement. If any term of this letter agreement shall be
held to be invalid, illegal, or unenforceable, the remainder shall be
unaffected, and the parties hereto shall use their good faith reasonable efforts
to find an alternative means to achieve the same or substantially the same
result as that contemplated by such term. The parties shall take such further
actions as may be reasonably necessary to carry out the provisions hereof. This
letter agreement will inure to the benefit of and be binding upon the parties
hereto and their successors and assigns. However, no Holder shall assign this
letter agreement without the prior written consent of the Company and the
Company shall not assign this letter agreement without the prior written consent
of the Holders. This letter agreement is not intended to confer on any person
other than the parties hereto and their successors and assigns any rights or
obligations.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGES OF HOLDERS AND COMPANY FOLLOW]

 

 

          Very truly yours,             HOLDERS:             WLR RECOVERY FUND
III, L.P.             By: WLR Recovery Associates III
LLC, its General Partner     By WL Ross Group, L.P., its
Managing Member     By: El Vedado LLC, its General
Partner             By: /s/ Michael J. Gibbons       Name: Michael J. Gibbons  
    Title: Manager             WLR RECOVERY FUND IV, L.P.             By: WLR
Recovery Associates IV
LLC, its General Partner     By WL Ross Group, L.P., its
Managing Member     By: El Vedado LLC, its General
Partner             By: /s/ Michael J. Gibbons       Name: Michael J. Gibbons  
    Title: Manager             WLR/GS MASTER CO-INVESTMENT, L.P.             By:
WLR Master Co-Investment GP,
LLC, its General Partner     By WL Ross Group, L.P., its
Managing Member     By: El Vedado LLC, its General
Partner             By: /s/ Michael J. Gibbons       Name: Michael J. Gibbons  
    Title: Manager

 

 

            WLR AHM CO-INVEST, L.P.             By: WLR Recovery Associates IV
LLC, its General Partner     By WL Ross Group, L.P., its
Managing Member     By: El Vedado LLC, its General
Partner             By: /s/ Michael J. Gibbons       Name: Michael J. Gibbons  
    Title: Manager             WLR IV PARALLEL ESC, L.P.             By: Invesco
WLR IV Associates
LLC, its General Partner     By Invesco Private Capital, Inc., its
Managing Member             By: /s/ Michael J. Gibbons       Name: Michael J.
Gibbons       Title: Chief Financial Officer

 

 

Accepted and agreed:

 

 

OCWEN FINANCIAL CORPORATION



      By: /s/ John V. Britti     Name: John V. Britti     Title: Executive Vice
President & Chief Financial Officer

 

 

Schedule 1

 

Selling Stockholders

 

Selling
Stockholder  Number of
Preferred
Shares
Converting   Number
of
Common
Shares
Received   Purchase Price
for Common
Shares received   Fractional
share to be
paid as
cash
adjustment   Cash
adjustment
to be paid
in lieu of
issuing
fractional
shares   Purchase Price   Number of
Preferred
Shares
Remaining  WLR Recovery Fund III, L.P.   7,977    250,927   $12,662,993.75  
 0.965   $48.43   $12,663,042.18    4,946                                      
WLR Recovery Fund IV, L.P.   66,980    2,106,951   $106,326,968.97    0.872  
$43.77   $106,327,012.74    41,527                                       WLR/GS
Master Co-Investment, L.P.   4,649    146,240   $7,379,979.86    0.956  
$47.98   $7,380,027.84    2,883                                       WLR AHM
Co-Invest, L.P.   20,093    632,054   $31,896,511.14    0.105   $5.27  
$31,896,516.41    12,457                                       WLR IV Parallel
ESC, L.P.   301    9,468   $477,801.21    0.386   $19.37   $477,820.59    187 
                                            Total:   100,000    3,145,640  
$158,744,254.93    3.284   $164.82   $158,744,419.76    62,000 

 

 

Schedule 2

 

Proceeds and Wire Instructions

 

Selling Stockholder  Amount of Proceeds   Wire Instructions WLR Recovery Fund
III, L.P.  $12,663,042.18   Bank: RBS Citizens, N.A.
Providence, RI
ABA: 011500120
Account Number: 1312294644           WLR Recovery Fund IV, L.P. 
$106,327,012.74   Bank: RBS Citizens, N.A.
Providence, RI
ABA: 011500120
Account Number: 1312294555           WLR/GS Master Co-Investment, L.P. 
$7,380,027.84   Bank: RBS Citizens, N.A.
Providence, RI
ABA: 011500120
Account Number: 1312294695           WLR AHM Co-Invest, L.P.  $31,896,516.41  
Bank: RBS Citizens, N.A.
Providence, RI
ABA: 011500120
Account Number: 1312294482           WLR IV Parallel ESC, L.P.  $477,820.59  
Bank: RBS Citizens, N.A.
Providence, RI
ABA: 011500120
Account Number: 1312294628                  Total:  $158,744,419.76    

 